Citation Nr: 1823143	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-18 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Isley M. Gostin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January to July 2003 and from January to November 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating retroactively effective from November 5, 2007, the date of receipt of this claim.  However, the RO denied service connection for bilateral (left and right ear) hearing loss. The Veteran was notified of that decision later in June 2008.  In November 2008, in response, he filed a Notice of Disagreement (NOD) with the 50 percent rating initially assigned for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  He resultantly was provided a Statement of the Case (SOC) concerning this "downstream" claim in February 2009.  He then, in response, filed a timely Substantive Appeal (VA Form 9) in May 2009 to complete the steps necessary to perfect his appeal of this claim for a higher initial rating for his PTSD to the Board.  See 38 C.F.R. § 20.200 (2017).

Also in that May 2009 Substantive Appeal, however, the Veteran indicated that he was still appealing the claim concerning his "hearing" impairment, so the denial of service connection for his bilateral hearing loss.  That type of written communication from a claimant expressing clear dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) - which, here, is the RO - and a desire to contest the result constituted a valid NOD.  See 38 C.F.R. § 20.201 (2009); but see also 38 C.F.R. § 20.201 (2017) (now requiring that a valid NOD must be on a standardized form provided by the AOJ for the purpose of initiating an appeal).   The filing of an NOD initiated the appeal process, so the May 2009 Substantive Appeal, in effect, was a timely NOD concerning this other claim for service connection for bilateral hearing loss.

In January 2012, as support for his claim for a higher initial rating for his PTSD, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of that hearing is of record.

In May 2012 the Board also recognized the filing of a valid NOD initiating an appeal of the claim of entitlement to service connection for bilateral hearing loss, so the Board resultantly remanded this case for additional development, to include providing the Veteran an SOC on this issue of entitlement to service connection for bilateral hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Prior to issuing the SOC, however, the AOJ provided the Veteran a VA audiological examination, and based on the results of that examination the AOJ granted service connection for left ear hearing loss in an April 2016 rating decision with a retroactive effective date of November 5, 2007.  The award of service connection for left ear hearing loss constituted a full grant of the benefit sought on appeal with respect to the hearing impairment in the left ear, when also considering the Veteran did not, in response, separately appeal the rating and/or effective date assigned for the hearing loss in this ear.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Also in April 2016, an SOC was issued with regards to the remaining issue of entitlement to service connection for right ear hearing loss.  And the Veteran, in response, subsequently filed the necessary Substantive Appeal (VA Form 9) to complete the steps required to perfect his appeal of the right ear hearing loss claim to the Board.  38 C.F.R. § 20.200 (2017).

The Board's May 2012 remand also identified an inferred claim for a TDIU and, along with the claim of entitlement to a higher initial rating for the PTSD, ordered additional evidentiary development.  The Board directed that VA provide a social and industrial survey and VA psychiatric examination - together assessing the Veteran's day-to-day functioning and employability.  The social and industrial survey was completed in April 2016 and the VA examination in May 2016.  The Veteran's claims were then readjudicated in a June 2016 Supplemental SOC (SSOC), but still denied, so they are again before the Board.  There was compliance, certainly the acceptable substantial compliance, with the May 2012 remand directives - at least as concerning the claim for a higher initial rating for the PTSD - in turn permitting the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The derivative TDIU claim, however, requires even more development, so the Board is again remanding this claim to the AOJ.


FINDINGS OF FACT

1.  Like the hearing loss in his left ear, the Veteran's right ear hearing loss is as likely as not the result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma) during his combat service in Southwest Asia.

2.  Regarding his PTSD, he experiences occupational and social impairment with deficiencies in most areas - such as work, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for right ear hearing loss.  38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria also are met for a higher initial 70 percent rating, though no greater, for the PTSD.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations, including in terms of assessing the severity of the PTSD and the origins of the hearing loss in the Veteran's right ear, particularly as it relates to his military service.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss since, like the hearing loss in his left ear (determined to be service connected), it is the result of acoustic trauma during his active duty service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).


The evidence of record establishes a ratable right ear hearing loss disability as private audiological testing in December 2015 confirmed the Veteran has sufficient hearing loss in his right ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this VA regulation, a ratable hearing loss disability for VA compensation purposes requires an auditory threshold of 40 decibels or greater in one of the specified frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz; or at least three of these specified frequencies showing an auditory threshold of 26 decibels or higher; or when speech recognition scores using the Maryland CNC test are less than 94 percent.

The Veteran is also a recipient of the Combat Action Ribbon, and the type of noise exposure he has described is consistent with the circumstances, conditions and hardships of his combat service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

The Board therefore finds that the Veteran has established both current disability and relevant injury in service.  He thus need only show a relationship or correlation ("nexus") between his current disability and injury in service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki the higher U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the combat presumption contained within 38 U.S.C. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C. § 1154(b) establishes the onset of chronic right ear hearing loss during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran has reported experiencing some loss of hearing during service and is competent to describe the features or symptoms of an injury or illness since this is readily capable of even lay observation and based on his firsthand knowledge and experience.  Falzone v. Brown, Vet. App. 398 (1995).  Additionally, while his right ear hearing was within normal limits for VA compensation purposes according to the results of audiograms in January 2003 and September 2007, the April 2016 VA examiner instead found that the Veteran had demonstrated a permanent positive threshold shift in right ear hearing acuity during his service.  This examiner also found that the Veteran's current right ear hearing loss was due to noise exposure during his military service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting the threshold for normal hearing is from 0 to 20 decibels (dB) and, therefore, higher threshold levels indicate some degree of hearing loss; moreover, even if the Veteran did not have sufficient hearing loss during his service to be considered an actual ratable disability according to 38 C.F.R. § 3.385, he need only now have sufficient hearing loss to meet the requirements of this VA regulation and attribution of the hearing loss to his service, as opposed to other, i.e., "intercurrent", causes).

For these reasons and bases, the Board finds that the record does not contain the required clear and convincing evidence rebutting the onset of chronic right ear hearing loss during the Veteran's service.  Hence, this claim is being granted rather than denied, especially when resolving all reasonable doubt concerning the origins of the hearing loss in this ear in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


Higher Initial Rating for the PTSD

As already alluded to, service connection for PTSD was granted in the June 2008 rating decision on appeal.  An initial 50 percent rating was assigned retroactively effective from November 5, 2007.  The Veteran contends that an increased, so higher, disability evaluation is warranted throughout the claims period at issue since his PTSD has severe symptoms affecting all areas of his life.

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence is in relative equipoise, meaning about evenly balanced for versus against the claim, all reasonable doubt material to the determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the rating may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, this practice must be employed irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).


The RO has assigned the Veteran's PTSD an initial 50 percent rating under DC 9411 pertaining to PTSD, specifically, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

38 C.F.R. § 4.130, Diagnostic Code 9411.


Here, the evidence as a whole establishes that the Veteran's PTSD has manifested symptoms and consequent impairment most nearly approximating the requirements for a higher 70 percent initial rating, though no greater.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Regarding the Veteran's specific symptoms, treatment records from the VA Medical Center (VAMC) and various examination reports document consistent findings of negative and intrusive thoughts and memories, irritability, nightmares, anxiety, hypervigilance, exaggerated startle response, and avoidance/isolative behaviors.  The Veteran also has reported occasional suicidal ideation; as an example in September 2007 he reported to the VAMC complaining of symptoms associated with his PTSD and suicidal ideation stemming from the then recent end of a romantic relationship.  He has also reported a history of some homicidal ideation, though he has consistently denied any actual or active intent or plan to harm himself or others.  His November 2008 and May 2009 statements, as well as his January 2012 hearing testimony, describe a litany of symptoms and impairment associated with his PTSD affecting all aspects of his life.  VA examiners who evaluated him and reviewed the claims file in November 2008, January 2011, and May 2016 noted his tendency to socially isolate himself, and the November 2008 and January 2011 examiners identified some impairment in work, school, family relations, and mood.  Therefore, when considering this abundance of evidence, the Board finds that the Veteran's PTSD most nearly approximates deficiencies in most areas and symptoms of similar severity, frequency, and duration as those contemplated by a higher 70 percent evaluation.  
See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Moreover, this higher 70 percent rating is warranted throughout the claims period.  


The Board additionally has considered whether a total (i.e., even higher 100 percent) schedular rating is warranted at any time during the claims period.  The Veteran does not, however, endorse any of the symptoms listed in the criteria for this even higher 100 percent evaluation, and the symptoms he does experience (and their consequent effects) are not of similar severity, frequency, and duration as those contemplated by this even higher rating.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id., at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

There is not this required indication in this particular instance.  For example, the Veteran has reported having suicidal thoughts on several occasions, but there is no suggestion he is in persistent danger of hurting himself and he has denied any active suicidal ideation.  He testified in January 2012 that his PTSD symptoms affected every aspect of his life and limited his ability to attend school, work, and form relationships.  But the evidence does not establish that he is unable to function independently, or has gross impairment in his thought processes, or is disorientated to time, place, person or situation.  His testimony and description of symptoms and their consequent effects more nearly approximates the now-assigned 70 percent evaluation owing to the deficiencies in most areas of his life.

That said, the record does admittedly contain some evidence weighing in favor of a finding of total occupational and social impairment.  For instance, in a March 2010 letter a professor at the Department of Psychiatry at Johns Hopkins Hospital provided a medical opinion in favor of a 100 percent evaluation based on review of the Veteran's complete claims file.  The professor reviewed the Veteran's history and, based on symptoms of intermittent suicidal thoughts, intrusive memories, avoidance behaviors, irritability, nightmares, substance abuse, and the effect of the Veteran's condition on his school, work, and relationships, concluded the Veteran's PTSD causes total occupational and social impairment.  But the Board finds this doctor's opinion is outweighed by other evidence of record instead indicating symptoms and consequent impairment most nearly approximating severe PTSD as opposed to total impairment and entitlement to a 100 percent evaluation.

First, the Board sees that no other medical provider has identified PTSD symptoms most nearly approximating total social and occupational impairment.  The Veteran's VA treating providers and the three VA compensation examiners have acknowledged the presence of severe symptoms and consequent impairment, but there is no indication of total impairment.  Second, with respect to occupational impairment, the Veteran was employed throughout most of the claims period.  His VA therapist noted in November 2008 that the Veteran had lost his part-time job, but also that he had continued to pursue a degree in business management until beginning work as a swim instructor in approximately 2010.  During the January 2011 VA examination, the Veteran reported that he was promoted in November 2010 to a full-time management position and he has remained working in that job to the present day.  Additionally, the May 2016 VA examiner was unable to identify any "...employment activities or work-place limitations that are impaired by symptoms associated with PTSD."  As the Veteran has attended school or worked throughout the claims period, he clearly has not shown the required total occupational impairment.

Finally, the Veteran has also clearly not manifested total social impairment due to his PTSD. He has remained close with several of his family members throughout the claims period, and while he broke up with his girlfriend in 2007, during the January 2011 VA examination he reported dating someone the previous summer.  More recently, the Veteran stated during the May 2016 VA examination that he had been involved in a romantic relationship for the past four years, so since 2012 or thereabouts.  He has also consistently reported remaining close to a small group of friends.  He demonstrates severe isolative behavior, but has remained capable of engaging in some meaningful relationships with his family and a few friends.  He therefore does not have total social impairment.  The March 2010 contrary opinion of the professor therefore is outweighed by the other evidence of record showing the Veteran at most is entitled to a higher 70 percent initial rating for his PTSD, not instead the maximum possible 100 percent rating.

The Board has considered whether there is any other schedular basis for granting an even higher rating, but has found none.  The Board has considered the doctrine of reasonable doubt but has determined that it at most permits assignment of a higher 70 percent initial rating.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.


ORDER

Service connection for right ear hearing loss is granted.

A higher 70 percent initial rating, though no greater, also is granted for the PTSD with the same effective date as the prior rating - subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The remaining derivative claim for a TDIU must be again remanded.  As discussed, the Board has granted service connection for right ear hearing loss and awarded an increased 70 percent evaluation for the service-connected PTSD.  The derivative claim for a TDIU therefore must be returned to the AOJ for readjudication following implementation of the additional benefits and compensation being awarded in this decision.

Accordingly, this remaining TDIU claim is REMANDED for the following action:

1.  Implement this decision by assigning an initial rating and effective date for the award of service connection for right ear hearing loss (recharacterizing the Veteran's service-connected disability as "bilateral" hearing loss) and the award of a higher level of compensation given the additional granting of a greater 70 percent initial rating for his PTSD.

2.  Then readjudicate his remaining claim of entitlement to a TDIU.  If this remaining claim continues to be denied or is not granted to his satisfaction, send him and his representative an SSOC and give them time to respond to it before returning this remaining claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


